DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in the application. Amended claims 1, 4-9, 12, and 13 have been noted. The amendment filed 6/6/22 has been entered and carefully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claims 14 and 15 have been incorporated into claim 9 and thus claims 14 and 15 no longer further limit the subject matter of claim 10 from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darling et al (US 2017/0166456) in view of Mane et al (US 2019/0062915) and Nardi et al (US 2017/0130330).
Darling discloses a method of forming a MgO film [0028] comprising depositing a coating on a substrate via atomic layer deposition (ALD) [0023] by X, wherein X is greater than 0 [0027], cycles of the steps of: pulsing a first precursor comprising Mg(Cp)2 [0025] for a first pulse time [0023] at a first deposition temperature [0024]; purging the first precursor [0031]; pulsing a second precursor comprising an oxidizer for a second pulse time [0026] at a second deposition temperature [0026]; and purging the second precursor [0031]. Darling does not explicitly disclose the pulse time of the purge step [0031], but it would have been obvious to one of ordinary skill in the art to select a suitable time to remove the previous precursor, similar to the pulse times stated in [0023] and [0026]. 
Darling does not disclose forming a MgB2-containing film comprising pulsing a third precursor comprising trimethyl borate at a third deposition temperature or annealing the deposited coating in a reducing environment to remove oxygen from the film. 
Mane discloses creating a boron-containing oxide layer by pulsing a third precursor comprising trimethyl borate for a pulse time [0039] (Fig. 4) after the oxidizer pulse in an ALD process for forming an oxide film [0011]. This allows for deposition of high quality boron-containing layers deposited by ALD under low temperature environments [0020] and boron-containing layers are useful for superconducting material, such as MgB2 [0004].
Nardi discloses that an MgO film deposited by ALD (Fig. 2B) from Mg(Cp)2 [0073] and oxidizer [0075] may be exposed to a hydrogen plasma [0062] reducing environment to remove unwanted oxygen [0050] at a temperature below 450°C [0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to pulse a third precursor, such as trimethyl borate as suggested by Mane, into the ALD process of Darling in order to form a high quality boron-containing magnesium oxide layer and to expose the resulting layer to a reducing environment, such as the hydrogen plasma atmosphere suggested by Nardi, in order to remove oxygen from the film to form a MgB2-containing layer since Mane discloses that boron-containing oxides can be formed using the ALD process and it was well known as evidenced by Nardi that reducing environments can remove oxygen from oxygen-containing films.
Regarding Claim 6-8, Darling discloses that the first and second deposition temperatures are 50-200°C [0024] and Mane discloses the third deposition temperature may be 50-300°C [0029]. Nardi discloses a 100% hydrogen plasma environment [0062] for a suitable duration to reduce the surface [0064] at a temperature of less than 450°C [0055]. Mane discloses that the boron precursor reacts with the oxide to form a composite boron-containing oxide [0007] and would be expected to form MgB2 and BxMg1-xO sine Darling and Mane suggest use of the same magnesium and boron precursors and would thus induce the same chemical reactions.
Thus, claims 1 and 6-8 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Darling, Mane, and Nardi. 
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darling et al (US 2017/0166456) in view of Mane et al (US 2019/0062915) and Nardi et al (US 2017/0130330) as applied above and further in view of Putkonen et al (Enhanced growth rate in atomic layer epitaxy deposition of magnesium oxide thin films, submitted by Applicant in IDS filed 6/13/19).
Darling, Mane, and Nardi do not disclose that the purging is with ultra high purity nitrogen exposure.
Putkonen discloses ALD of MgO using Mg(Cp)2 and water as first and second precursors, respectively (Abstract) wherein the purging gas is ultra high purity nitrogen (p. 1857, col. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use ultrahigh purity nitrogen as suggested by Putkonen as the purge gas in the ALD process of Darling in order to form high quality films with low impurity levels. 
Regarding Claim 3, Putkonen discloses that the first precursor is pulsed via a carrier gas passed through a bubbler comprising liquid Mg(Cp)2 (p. 1857, col. 2) as a common method to supply the precursor to the reactor. 
Thus, claims 2 and 3 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Darling, Mane, Nardi, and Putkonen.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darling et al (US 2017/0166456) in view of Mane et al (US 2019/0062915), Nardi et al (US 2017/0130330) and Putkonen et al (Enhanced growth rate in atomic layer epitaxy deposition of magnesium oxide thin films, submitted by Applicant in IDS filed 6/13/19) as applied above and further in view of Gordon et al (US 2004/0043149).
Putkonen discloses that the liquid Mg(Cp)2 is at 50°C (p. 1857, col. 2), but does not disclose that it is at a temperature of at least 70°C. 
Gordon discloses that for ALD of metal oxides [0087] vapors of liquid precursors may be formed by conventional methods, including heating in a bubbler to a temperature of 100-250°C [0089]. Liquid precursors include Mg(Cp)2 (Table 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to heat a bubbler of liquid Mg(Cp)2 in the ALD process of Darling to any appropriate temperature suggested by Putkonen or Gordon since it was a conventional method of supplying the magnesium precursor vapor to the reactor for ALD. 
Thus, claims 4 and 5 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Darling, Mane, Nardi, Putkonen, and Gordon. 
Claims 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girolami et al (US 2010/0168404) in view of Putkonen et al (Enhanced growth rate in atomic layer epitaxy deposition of magnesium oxide thin films, submitted by Applicant in IDS filed 6/13/19) and Aitchison et al (US 2004/0124131).
Girolami discloses a method of forming a MgB2-containing film [0026] comprising: depositing a coating on a substrate via chemical vapor deposition (CVD) by the steps of: reacting a vaporous first precursor of Mg(H3BNMe2BH3)2 forming solid MgB2 on the substrate [0024]; [0027]. The film may be deposited by CVD or ALD [0136] and inert gases may be introduced into the apparatus [0137]. 
Girolami does not explicitly disclose applying a purge with ultra high purity inert gas, removing the first precursor or pulsing the inert gas for at least 15 seconds. 
Putkonen discloses deposition of magnesium-containing films wherein ultra high purity nitrogen is used as a purge gas (Abstract; p. 1857, col. 2) and the first precursor may be pulsed for at least 1 second for surface saturation (p. 1859, col. 2). 
Aitchison discloses that it is common in ALD for purge times to be more than 10 times longer than the precursor pulse times to prevent overlap and achieve good film thickness uniformity [0009] and may also be useful for other pulsed film deposition techniques, such as pulsed CVD [0019]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to pulse the precursor gas as suggested by Putkonen for at least 1 second in the CVD or ALD process of Girolami for surface saturation and to use use a longer purge pulse time, such as at least 10 times longer, as suggested by Aitchison than the precursor pulse time in a pulsed CVD or ALD process of Girolami or Putkonen in order to achieve good film thickness uniformity. 
Regarding Claims 9 and 10, Putkonen demonstrates that ALD consists of a plurality of cycles wherein each cycle includes a purge gas pulse after the precursor pulse (p. 1857, col. 2). Girolami discloses that the MgB2 films may be deposited by CVD or ALD [0136] and inert gases may also be introduced into the apparatus [0137]. Since pulsed CVD is merely a hybrid of CVD and ALD, it would have been obvious that the precursor of Girolami would also be suitable for a pulsed CVD process wherein a commonly used purge gas, as evidenced by Putkonen, is used for removing the precursor after each pulse.
Regarding Claim 11, Girolami discloses a reaction temperature of less than 450°C [0027]. 
Regarding Claims 12-14, Putkonen discloses that it was common in ALD to introduce precursors by pulsing a carrier gas through a bubbler (p. 1857, col. 2), wherein the first precursor may be pulsed for at least 1 second for surface saturation (p. 1859, col. 2). Girolami discloses that the precursor may be kept at room temperature [0391]. 
Regarding Claims 16 and 17, Girolami discloses that the MgB2-containing film is superconductive at temperatures above 20°K [0003] and has no more than 5-10 atomic % impurity [0467]. 
Thus, claims 9-17 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Girolami, Putkonen, and Aitchison.
Response to Arguments
Applicant's arguments filed 6/6/22 have been fully considered but they are not persuasive. Applicant argues that there is no suggestion or motivation in the references as to why one would pick and choose the recited limitations. This is not found persuasive because Darling discloses that the first precursor may alternatively be TMA rather than Mg(Cp)2 and Mane disclose incorporating boron into oxide-containing layers (such as ALD using TMA) by pulsing a third boron-containing precursor after the oxidizing step. The processes of Darling and Mane are similar using similar precursors. Mane further discloses that boron-containing layers, such as MgB2, are useful as superconducting layers [0004]. Thus, it would have been obvious to incorporate the third boron-incorporating step of Mane into the process of Darling in order to form boron-containing layers useful for superconducting materials.
Applicant argues that the prior art does not teach the pulse times recited in claim 9, particularly for the claimed precursor. This is not found persuasive because Putkonen discloses pulses a precursor for at least 1 second for surface saturation (p. 1859, col. 2) and Aitchison discloses purge times more than 10 times longer than the precursor pulse to prevent overlap and achieve good thickness uniformity [0009]. Thus, it would have been obvious to use the precursor and inert gas pulse times of Putkonen and Aitchison in the process of Girolami for good surface saturation and to prevent overlap and achieve good film thickness uniformity. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday-Friday: 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715